DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 8/23/21. Claims 1, 8-11, and 15 have been amended, claims 7 and 14 have been cancelled, and no new claims have been added. Thus, claims 1-6, 8-13, and 15 are presently pending in this application.
Claims 1-6, 8-13, and 15 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Bern on 9/2/21.
The application has been amended as follows: 
In claim 1, line 3 “a first elastomeric seal” is changed to --an elastomeric seal--.
In claim 1, line 5 “a first elastomeric seal” is changed to --the elastomeric seal--.
In claim 1, line 5 “the first elastomeric seal” is changed to --the elastomeric seal--.
In claim 1, line 11 “the first elastomeric seal” is changed to --the elastomeric seal--.
In claim 2, (Currently Amended) The respiratory protection device of claim 1, wherein the valve assembly comprises an actuator [[and a first sealing surface, the 
In claim 11, lines 1-2 “a first sealing surface” is changed to --the first sealing surface--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function recited in claim 1. Such that a respiratory protection device, comprising a mask body defining a breathable air zone for a wearer; a first elastomeric seal; a valve assembly operable between an open configuration and a closed configuration; wherein the valve assembly is in sealing engagement with the first elastomeric seal in the closed configuration by a first sealing surface clamping shut the elastomeric seal.
The closest prior art of record, Mittelstadt (2014/0216474) and Blomberg (2015/0136142) do not disclosed the claimed structure as presented in claim 1. 
Mittelstadt discloses a respiratory protection device (100, fig 1; 500, fig 5a; see Abstract, line 1), comprising a mask body (120, fig 1; 520, fig 5a) defining a breathable air zone (see [0023], lines 1-3) for a wearer, a first seal (152, fig 1b; 552a/552b, fig 5b); a valve assembly (150, fig 1c; 551/547a/558a, fig 5b) operable between an open configuration (fig 1c; 5b) and a closed configuration (fig 1d; 5c); wherein the valve assembly is in sealing engagement with the first seal in the closed configuration (fig 5c, element 552a/552 seals with 540a/540b which are part of seal 503).
Blomberg teaches a mask body (110, fig 1 of Blomberg) with an elastomeric seal (140, fig 4 of Blomberg).

Therefore, claims 1-6, 8-13, and 15 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KELSEY E BALLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785